Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered December 3, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 5½ to 11 years and 1 year, respectively, unanimously affirmed.
The trial court’s comments pertaining to defendant’s right under People v Antommarchi (80 NY2d 247) to be present at sidebar conferences with prospective jurors did not render defendant’s waiver of such right involuntary, where, in the end, the trial court did make clear that defendant’s right "to come up here at the bench while jurors are being asked questions about whether they can be fair” was "absolute”, and defendant waived the right only after consulting with his attorney (see, People v Hutton, 220 AD2d 688; People v Dennis, 206 AD2d 843, lv denied 84 NY2d 867; see also, People v Davis, 194 AD2d 437, lv denied 82 NY2d 716). We perceive no abuse of sentencing discretion. Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.